DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 04/30/2020 has been entered. Claims 3-7, 11, 12, 16-20, 24, 26, 34-36, 38, 39, 45-47, 49, and 50 are cancelled. Claims 1, 2, 8-10, 13-15, 21-23, 25, 27-33, 37, 40-44, and 48 are pending in this application.  Claims 15, 21-23, 25, 27-33, 37, 40-44, and 48 are withdrawn. Claims 1, 2, 8-10, 13, and 14 are currently under examination.   

Priority
This application is a 371 of PCT/US2018/036067 filed on 06/05/2018, which claims benefit of US Provisional Application No. 62/516,536 filed on 06/07/2017.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1, 2, 8-10, 13, and 14) in the reply filed on 08/23/2022 is acknowledged.  Claims 15, 21-23, 25, 27-33, 37, 40-44, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022. Thus, claims 1, 2, 8-10, 13, and 14 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 04/30/2020 and 08/23/2022 have been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, delete the incorrect recitation “the group consisting of”, which is used in Markush group format to link species with conjunction “and”; and change the incorrect recitation “R5 is -C=CH” (5th to 4th lines from the end of the claim), which is not alkynyl group, to “R5 is -C≡CH”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8-10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 8-10, 13, and 14 depend from claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship of “said T cells” (second line from the end of the claim) to “T cells” (line 3, before culturing) is omitted, and thus it is not clear if reduced surface fucosylation also presents in the T cells before culturing. Applicant is advised to change the recitation “said T cells having” (second line from the end of the claim) to “said T cells cultured in the presence of said fucose analog have”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1, 2, 8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Field et al. (Cancer Res (July 15, 2016) 76 (14_Supplement): 4005, hereinafter referred to as Field ‘2016, also listed in IDS filed on 04/30/2020).
With regard to structural limitations “a method comprising: culturing T cells (or human peripheral T cells) in the presence of a fucose analog in a cell culture medium; wherein said fucose analog is selected from formulae (I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein R2 is halogen; each of R1, R3, and R4 is independently -OH; and R5 is -CH3 (or 2-deoxy-2-fluoro-L-fucose, 2FF)” (claims 1, 8, and 13), and “further comprising a step of isolating the T cells having reduced surface fucosylation” (claim 2):
Field ‘2016 disclosed that human peripheral blood mononuclear cells (PBMCs) were matured in the presence of 2-fluorofucose (2FF) for 10 days and phenotypic analysis was performed. 2FF dose-dependently decreased cell surface fucosylation using lectin binding. 2FF-treated T cells show decreased galectin-3 levels and when activated have increased and more sustained TCR signaling, shown by increased levels of phosphorylated TCR associated proteins. In co-cultures 2FF-treated T cells activate dendritic cells in a contact dependent and antigen specific manner (page 1/4, para. 2 to 3; page 2/4, para. 1). 
Thus, these teachings of Field ‘2016 anticipate Applicant’s claims 1, 2, 8, 10, and 13 because T cell maturation in the presence of 2FF is carried out in vitro and subsequently isolated for lectin binding assay; or, in the alternative, it is obvious to skilled artisan to obtain T-cells for maturation in culture. The method of Field ‘2016 meets all structural limitation of claimed method and would achieve the same intended results, including “said T cells cultured in the presence of said fucose analog have reduced surface fucosylation (or are T cells comprising at least 5% reduction of surface fucosylation) relative to T cells cultured in the absence of said fucose analog”, required by claims 1 and 10.

(II) Claims 1, 2, 8-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Senter et al. (WO 2012/019165, published on February 9, 2012, hereinafter referred to as Senter ‘165, also listed in IDS filed on 04/30/2020).
With regard to structural limitations “a method comprising: culturing T cells (or human peripheral T cells) in the presence of a fucose analog in a cell culture medium; wherein said fucose analog is selected from formulae (I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, wherein R2 is halogen; each of R1, R3, and R4 is independently -OH; and R5 is -CH3 (or 2-deoxy-2-fluoro-L-fucose); or each of R1, R2, R3, and R4 is independently -OH or a hydrolyzable ester group; and R5 is -C≡CH (or alkynyl fucose peracetate)” (claims 1, 8, 9, and 13), “further comprising a step of isolating the T cells having reduced surface fucosylation” (claim 2), and “configured to be used in an adoptive cell therapy” (claim 14):
Senter ‘165 disclosed a fucose analog has the following formula (I): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. In some embodiments, each of R1-R4 is independently selected from the group consisting of -OH, and -OAc; and R5 is -C≡CH. In some embodiments, the fucose analog is alkynyl fucose peracetate (pages 19/88 to 25/88, [0068, 0087, and 0106]). In another group of embodiments, the fucose analog has the following formula (Ill): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  . In some embodiments, R1, R3 and R4 are each independently selected from -OH and -OAc; R2 is F; R2a and R3a are each H; and R5 is -CH3 (= 2-deoxy-2-fluoro-L-fucose) (pages 25/88 to 26/88, [0109 and 0118]). The fucose analogs can be used as an adjuvant, in combination with a cancer vaccine. An effective cancer vaccine effect can be obtained also by collecting a fraction of mononuclear cells from the peripheral blood of a patient, incubating them with the cancer vaccine, and then returning the fraction of mononuclear cells in which induction of cytotoxic T-lymphocyte (CTL) and/or activation of CTL was observed, into the blood of the patient. A fucose analog can be co-administered during or after re-administration of the mononuclear cells. Culture conditions, such as mononuclear cell concentration, concentration of the cancer vaccine, and culture time, can be determined by simply repeating studies. A substance having a capability to enhance the growth of lymphocytes, such as interleukin-2, may be added during culturing (pages 38/88 to 39/88, [0164 and 0166]). 
Thus, these teachings of Senter ‘165 anticipate Applicant’s claims 1, 2, 8-10, 13, and 14 because the fucose analog is co-administered with activated cytotoxic T lymphocytes into a patient; or, in the alternative, it is obvious to skilled artisan to culture cancer vaccine, cytotoxic T lymphocytes, and fucose analog before administering to a patient. The method of Senter ‘165 meets all structural limitation of claimed method and would achieve the same intended results, including “said T cells cultured in the presence of said fucose analog have reduced surface fucosylation (or are T cells comprising at least 5% reduction of surface fucosylation) relative to T cells cultured in the absence of said fucose analog”, required by claims 1 and 10.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623